— Appeal from a judgment of the County Court of Ulster County, rendered January 31, 1975, upon a verdict convicting defendant of the crime of criminal sale of a controlled substance in the third degree (Penal Law, § 220.39). The conviction should be affirmed. The People established a prima facie case that defendant was a seller of drugs rather than, as she asserts, merely an agent for the buyer, an undercover police officer (People v Urich, 37 AD2d 901). Thus, the resolution of this issue was a question for the jury and, on the instant record, we find no basis to disturb the determination (People v Fisher, 35 AD2d 886). Furthermore, we find that the chain of possession of the envelope containing the heroin allegedly provided by defendant was adequately established so as to provide a reasonable guarantee of identity and unchanged condition (People v Connelly, 35 NY2d 171; People v White, 49 AD2d 614; People v Russell, 49 AD2d 655; People v Porter, 46 AD2d 307). Finally, the maximum life sentence was not unconstitutional (People v Broadie, 37 NY2d 100). Judgment affirmed. Herlihy, P. J., Greenblott, Kane, Main and Reynolds, JJ., concur.